DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 and 18-26 directed to inventions and species non-elected without traverse.  Accordingly, claims 11-15 and 18-26 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CANCEL: Claim 11
CANCEL: Claim 12
CANCEL: Claim 13
CANCEL: Claim 14
CANCEL: Claim 15
CANCEL: Claim 18
CANCEL: Claim 19
CANCEL: Claim 20
CANCEL: Claim 21
CANCEL: Claim 22
CANCEL: Claim 23
CANCEL: Claim 24
CANCEL: Claim 25
CANCEL: Claim 26

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a passive sampler for airborne particulate sampling, the sampler comprising: a sampler base portion of variable size and shape, including a plurality of air channels having variable air channel spacing therethrough, wherein the plurality of air channels are configured to 
The closest prior art of record, Wang (US 2014/0373717 A1) teaches an analogous electrostatic dust collection device, Wang fails to teach or suggest the instantly recited ferroelectric film configuration, wherein each of the ferroelectric films comprises a positive side and a negative side, and are arrange opposite each other with their opposite polarization directions facing each other.  Additionally, one having ordinary skill in the prior art, before the effective filing date of the claimed invention, would not have modified Wang into the instantly claimed configuration, as such a modification would have rendered the device inoperable for its intended mode of operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/           Primary Examiner, Art Unit 1797